DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The previous rejection has been overcome in view of the changes made to claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 63, 64, 65, 67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Wright 3,440,830 in view of Glover 5,007,217 for the reasons of record. 

Claims 1-4, 63, 64 and 66-71 are rejected under 35 U.S.C. 103 as being unpatentable over Reid 2014/0090737 in view of Glover 5,007,217 for the reasons of record.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Wright 3,440,830 in view of Glover 5,007,217 as applied to claims 1-4, 63, 64, 65, 67 and 69 above, and further in view of Hiral 2009/0007789. The combined prior art of Wright and Glover discloses the invention substantially as claimed; see the above rejection. However, Wright and Glover do not disclose the presence of boron nitride within the sealed insulating space. Hiral discloses a vacuum insulating material comprising a first wall and a second wall and a sealed vacuum insulating space between the walls; see Fig. 2. An absorbent capable of absorbing gas such as boron nitride is placed within the envelope to absorb any gases; see [0099] and [0109]. It would have been obvious to one of ordinary skill in the art to place boron nitride within the vacuum insulated article of Wright and Glover in view of the teachings in Hiral in order to absorb any gases in the insulated article. 
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Reid 2014/0090737 in view of Glover 5,007,217 as applied to claims 1-4, 63, 64 and 66-71 above, and further in view of Hiral 2009/0007789. The combined prior art of Reid and Glover discloses the invention substantially as claimed; see the above rejection. However, Reid and Glover do not disclose the presence of boron nitride within the sealed insulating space. Hiral discloses a vacuum insulating material comprising a first wall and a second wall and a sealed vacuum insulating space between the walls; see Fig. 2. An absorbent capable of absorbing gas such as boron nitride is placed within the envelope to absorb any gases; see [0099] and [0109]. It would have been obvious to one of ordinary skill in the art to place boron nitride within the vacuum insulated article of Wright and Glover in view of the teachings in Hiral in order to absorb any gases in the insulated article. 

Response to Arguments
Applicant's arguments have been considered but are not deemed persuasive. Concerning the rejection over Wright in view of Glover, applicant argues that Wright discloses using the same materials, namely stainless steel, for his tube/walls and plugs and that the rejection does not disclose the claimed relationship between the thermal conductivity of the various parts. This is not convincing because it is the secondary reference, not Wright, that is relied upon to teach the claimed relationship between the thermal conductivity of the various parts. The secondary reference clearly suggests replacing metal or plastic spacers with spacers having a lower thermal conductivity; see for example col. 5, lines 22-24 of Glover.  
Regarding the rejection over Reid ‘737 in view of Glover, applicant argues that Reid does not discloses the claimed relationship between the thermal conductivity of the various parts. However, it is Glover that is relied upon to teach the desirability of having a spacer with lower thermal conductivity than the tube/walls. See col. 5, lines 22-24 of Glover.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783